


Exhibit 10.5


Amendment No. 1 to Fiscal 2016 Annual Performance Bonus Program for Tamara L.
Lundgren




The Fiscal 2016 Annual Performance Bonus Program for Tamara L. Lundgren adopted
by Compensation Committee (the “Committee”) of the Board of Directors of
Schnitzer Steel Industries, Inc. is hereby amended by adding under the heading
“General Provisions” the following paragraph:


Negative Discretion. The Committee reserves the right in its sole discretion to
reduce the bonus payout for Ms. Lundgren from the amounts determined as set
forth above prior to payment on such terms as the Committee may determine.




